Bashara, P. J.
Defendants appeal from an order denying their motion for summary judgment. The action was brought by the Wayne County Prosecutor under MCLA 600.3801; MSA 27A.3801, to close defendant’s establishment, the Willis Show Bar, as a nuisance.
For purposes of considering summary judgment it must be taken as true that acts of accosting and soliciting occur in the tavern. However, it is also admitted by the prosecutor that no acts of sexual intercourse are alleged to occur therein.
The relevant portion of MCLA 600.3801; MSA 27A.3801 is as follows:
"Any building, vehicle, boat, aircraft or place used for the purpose of lewdness, assignation or prostitution or gambling or used by, or kept for the use of prostitutes * * * is hereby declared a nuisance * * * . Any person, or his servant, agent or employee who shall own, lease, conduct or maintain any building, vehicle or place used for any of the purposes or by any of the persons above set forth or where any of the acts above enumerated are conducted, permitted or carried on, is guilty of a nuisance. P.A. 1961, No. 236 § 3801, Eff. Jan. 1, 1963.”
Lengthy philosophical arguments are not required to resolve this case. Recently, the Michigan Supreme Court, in State ex rel Wayne County Prosecutor v Diversified Theatrical Corp, 396 Mich 244; 240 NW2d 460 (1976), ruled that the abatement *44statute could not be applied to motion picture theaters that show films found to be obscene under state and Federal guidelines. Justice Levin, speaking for a unanimous Court, added the following in connection with its conclusion:
"We are' in accord with decisions applying these abatement statutes only to houses of prostitution. The meaning of the words 'lewdness, assignation or prostitution’ is clear in light of the history and purpose of these statutes and that meaning cannot properly be expanded by judicial construction.” (Footnotes omitted.) 396 Mich at 250.
Subsequently, this Court has passed on two cases almost exactly similar to the present dispute. In State ex rel Wayne County Prosecutor v Saksey’s Lounge, Inc, 71 Mich App 724; 249 NW2d 156 (1976), the Court distinguished the holding in Diversified. The majority there ruled that because appellant’s tavern was being used by prostitutes for an illegal purpose with appellant’s knowledge, the abatement act applied. The dissent in Saksey’s succinctly stated the author’s views:1
"This language [quoting the statute] begs for judicial interpretation. The Supreme Court, in the Diversified case, supra, has supplied a reasonable interpretation consistent with constitutional limitations.
"The appellants’ bar was not a house of .prostitution.” 71 Mich App at 729.
The most recent, and in our opinion, compelling decision of this Court is State ex rel Cahalan v Levenburg and Anderson’s Gardens Inc, 75 Mich App 90; 254 NW2d 797 (1977). The facts were almost identical to Saksey’s and those of the instant case.
*45The panel based its opinion almost entirely on the holding in Diversified. It found, from the Diversified opinion, that the statutory term "assignation” must be read as being synonymous with "prostitution”. The Court concluded that:
"In view of Diversified, however, acts of accosting and soliciting cannot be equated with the statutory meaning of assignation. The occurrence of a number of acts of accosting and soliciting in a building does not render that building a house of prostitution.”
We find that the Willis Show Bar is not a house of prostitution. It may not be closed under the authority of the abatement act herein cited.
Reversed.
Beasley, J., concurred.

 Judge R. E. Noble, Circuit Judge, sitting on the Court of Appeals by assignment.